FILED

UNITED sTATEs DISTRICT CoURT MA¥ 1 3 2013
FOR THE DISTRICT OF COLUMBIA _ _ d
C\erk, U.S. D\str\ct an
Bankruptcy Courts

Xavier Flores, )
)

Plaintiff, )

)

v. ) Civil Action No.  / b 

)

NYS Dep’t of Labor/Unemployment, )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues the State of New York purportedly under the Americans
with Disabilities Act ("ADA"), 42 U.S.C. § l2l0l et seq. He al1eges, however, only that he was
denied unemployment benefits. Compl. at l. Plaintiff seeks $35 million in damages. Ia'. at 2.

A plaintiffs "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlanlic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Aktieselskabet AF 21. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We
have never accepted ‘legal conclusions cast in the form of factual allegations’ because a

complaint needs some information about the circumstances giving rise to the claims.") (quoting

1

Kowal v. MCI Commc'ns Corp., l6 F.3d l27l, 1276 (D.C. Cir. 1994)). Plaintiff does not allege
that he was denied benefits because of a disability and, therefore, has stated no facts to support
an ADA claim. To the extent that plaintiff is challenging the denial of unemployment benefits
by the State of New York, his recourse lies, if at all, in the New York state courts. See David v.
C0mm ’r ofLabor, State 0fNew York, No. 03-CV-l6, 2003 WL 21518155, at *2 (D.Minn. May
28, 2003) ("[R]ather than waiving sovereign immunity, New York has prescribed a detailed
mechanism to challenge the denial of unemployment benefits, designating the state venue as the

appropriate forum.") (citing N.Y. Labor Law §§ 620, 62l, 626). A separate Order of dismissal

accompanies this Memorandum Opinio 

United Stales District Judge
Date: May , 2013